Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                         No. 04-17-00416-CR

                                    Travis Addison CONSEVAGE,
                                              Appellant

                                                   v.

                                         The STATE of Texas,
                                               Appellee

                      From the 226th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2017CR0309W
                               Honorable Sid L. Harle, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Luz Elena D. Chapa, Justice
                  Irene Rios, Justice

Delivered and Filed: November 1, 2017

DISMISSED

           Appellant has filed a motion to dismiss this appeal. Both appellant and his attorney signed

the motion. We grant the motion and dismiss this appeal. See TEX. R. APP. P. 42.2(a).

                                                    PER CURIAM

DO NOT PUBLISH